ALLOWANCE

Response to Amendment
Applicant's amendment filed on 09/28/2021 has been entered.  Claim 1 has been amended.  Claims 4 have been cancelled.  Claims 1, 3, 5-8, and 10-21 are still pending in this application, with claims 1 being independent.

Reasons for Allowance
Claims 1, 3, 5-8, and 10-21 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a light guide with a light inlet and diffusion wall, a light source corresponding to a center of the light inlet and diffusion wall, the light inlet and diffusion wall are opposite the light emission wall, the light inlet and diffusion wall having extraction elements, a reflector associated with the light inlet and diffusion wall to reflect light towards the emission surface, a diffusion layer to cover the outlet wall and being opaline, wherein said diffuser has different transmission factor according to the light incident on the diffuser and the transmission factor varies by the thickness of the opaline layer such that the diffusion layer has a smaller transmission factor at the incident light rays on the lighting portion and a greater transmission factor at the incident light rays having smaller light intensity thereby obtaining a uniform light intensity as specifically called for the claimed combinations.
The closest prior art, Urtiga (US 2012/0313534) teaches several limitations and their specifics as rejected in the office action on 03/29/2021.
.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E.T.E/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896